FINANCIAL INSTITUTIONS APPROVED AS DEPOSITORIES
                             OF TRUST ACCOUNTS OF ATTORNEYS


Bank Code    A.                                  21   Community Bank (PA)
                                                371   Community Bank, NA (NY)
595   Abacus Federal Savings Bank               132   Community State Bank of Orbisonia
  2   ACNB Bank                                 647   CONGRESSIONAL BANK
613   Allegent Community Federal Credit Union   380   County Savings Bank
375   Altoona First Savings Bank                536   Customers Bank
376   Ambler Savings Bank
532   AMERICAN BANK (PA)
615   Americhoice Federal Credit Union          Bank Code    D.
116   AMERISERV FINANCIAL
648   Andover Bank (The)                        339   Dime Bank (The)
377   Apollo Trust Company                       27   Dollar Bank, FSB


Bank Code    B.                                 Bank Code     E.

558   Bancorp Bank (The)                        500   Elderton State Bank
485   Bank of America, NA                       567   Embassy Bank for the Lehigh Valley
662   Bank of Bird in Hand                      541   Enterprise Bank
415   Bank of Landisburg (The)                   28   Ephrata National Bank
664   BankUnited, NA                            601   Esquire Bank, NA
501   BELCO Community Credit Union              340   ESSA Bank & Trust
652   Berkshire Bank
663   BHCU
  5   BNY Mellon, NA                            Bank Code    F.
392   Brentwood Bank
495   Brown Brothers Harriman Trust Co., NA     629   1st Colonial Community Bank
161   Bryn Mawr Trust Company (The)             158   1st Summit Bank
                                                 31   F & M Trust Company – Chambersburg
                                                658   Farmers National Bank of Canfield
Bank Code    C.                                 205   Farmers National Bank of Emlenton (The)
                                                 34   Fidelity Deposit & Discount Bank (The)
654   CACL Federal Credit Union                 583   Fifth Third Bank
618   Capital Bank, NA                          661   First American Trust, FSB
136   Centric Bank                              643   First Bank
394   CFS BANK                                  174   First Citizens Community Bank
623   Chemung Canal Trust Company               191   First Columbia Bank & Trust Company
599   Citibank, NA                              539   First Commonwealth Bank
238   Citizens & Northern Bank                  504   First Federal S & L Association of Greene
561   Citizens Bank, NA                                County
206   Citizens Savings Bank                     525   First Heritage Federal Credit Union
576   Clarion County Community Bank              42   First Keystone Community Bank
660   Clarion FCU                                51   First National Bank & Trust Company of
591   Clearview Federal Credit Union                   Newtown (The)
 23   CNB Bank                                   48   First National Bank of Pennsylvania
223   Commercial Bank & Trust of PA             426   First Northern Bank & Trust Company
604   First Priority Bank, a division of Mid Penn Bank   72    JUNIATA VALLEY BANK (THE)
592   FIRST RESOURCE BANK
657   First United Bank & Trust
408   First United National Bank                         Bank Code    K.
151   Firstrust Savings Bank
416   Fleetwood Bank                                     651   KeyBank NA
175   FNCB Bank                                          414   Kish Bank
291   Fox Chase Bank
241   Franklin Mint Federal Credit Union
639   Freedom Credit Union                               Bank Code    L.
 58   Fulton Bank, NA
                                                         78    Luzerne Bank

Bank Code     G.
                                                         Bank Code    M.
499   Gratz Bank (The)
498   Greenville Savings Bank                            361   M & T Bank
                                                         386   Malvern Bank, NA
                                                         510   Marion Center Bank
Bank Code     H.                                         387   Marquette Savings Bank
                                                          81   Mars Bank
244   Hamlin Bank & Trust Company                        367   Mauch Chunk Trust Company
362   Harleysville Savings Bank                          511   MCS (Mifflin County Savings) Bank
363   Hatboro Federal Savings                            641   Members 1st Federal Credit Union
463   Haverford Trust Company (The)                      555   Mercer County State Bank
606   Hometown Bank of Pennsylvania                      192   Merchants Bank of Bangor
 68   Honesdale National Bank (The)                      671   Merchants Bank of Indiana
350   HSBC Bank USA, NA                                  610   Meridian Bank
364   HUNTINGDON VALLEY BANK                             294   Mid Penn Bank
605   Huntington National Bank (The)                     276   MIFFLINBURG BANK & TRUST COMPANY
608   Hyperion Bank                                      457   Milton Savings Bank
                                                         596   MOREBANK, A DIVISION OF
                                                                BANK OF PRINCETON (THE)
Bank Code     I.                                         484   MUNCY BANK & TRUST COMPANY (THE)

669   Industrial Bank
365   InFirst Bank                                       Bank Code    N.
557   Investment Savings Bank
526   Iron Workers Savings Bank                          433   National Bank of Malvern
668   Inspire FCU                                        168   NBT Bank, NA
670   Investors Bank                                     347   Neffs National Bank (The)
                                                         434   NEW TRIPOLI BANK
                                                          15   NexTier Bank, NA
Bank Code     J.                                         636   Noah Bank
                                                         638   Norristown Bell Credit Union
 70   Jersey Shore State Bank                            666   Northern Trust Co.
127   Jim Thorpe Neighborhood Bank                       439   Northumberland National Bank (The)
488   Jonestown Bank & Trust Company                      93   Northwest Bank
659   JPMorgan Chase Bank, NA
Bank Code    O.                                 462   Slovenian Savings & Loan Association of
                                                       Franklin-Conemaugh
653   OceanFirst Bank                           486   SOMERSET TRUST COMPANY
489   OMEGA Federal Credit Union                633   SSB Bank
 94   Orrstown Bank                             518   STANDARD BANK, PASB
                                                122   Susquehanna Community Bank

Bank Code    P.
                                                Bank Code    T.
598   PARKE BANK
584   Parkview Community Federal Credit Union   143   TD Bank, NA
 40   Penn Community Bank                       656   TIOGA FRANKLIN SAVINGS BANK
540   PennCrest Bank                            182   Tompkins Vist Bank
419   Pennian Bank                              577   Traditions Bank
447   Peoples Security Bank & Trust Company     609   Tristate Capital Bank
 99   PeoplesBank, a Codorus Valley Company     672   Truist Bank
556   Philadelphia Federal Credit Union         640   TruMark Financial Credit Union
448   Phoenixville Federal Bank & Trust         467   Turbotville National Bank (The)
665   Pinnacle Bank
 79   PNC Bank, NA
449   Port Richmond Savings                     Bank Code    U.
667   Premier Bank
354   Presence Bank                             483   UNB Bank
451   Progressive-Home Federal Savings & Loan   481   Union Building and Loan Savings Bank
       Association                              634   United Bank, Inc.
637   Provident Bank                            472   United Bank of Philadelphia
456   Prudential Savings Bank                   475   United Savings Bank
491   PS Bank                                   600   Unity Bank
                                                232   Univest Bank & Trust Co.

Bank Code    Q.
                                                Bank Code    V.
107   QNB Bank
560   Quaint Oak Bank                           611   Victory Bank (The)


Bank Code    R.                                 Bank Code    W.

452   Reliance Savings Bank                     119   WASHINGTON FINANCIAL BANK
220   Republic First Bank d/b/a Republic Bank   121   Wayne Bank
                                                631   Wells Fargo Bank, NA
                                                553   WesBanco Bank, Inc.
Bank Code    S.                                 494   West View Savings Bank
                                                473   Westmoreland Federal S & L Association
153   S & T Bank                                476   William Penn Bank
316   Santander Bank, NA                        272   Woodlands Bank
460   Second Federal S & L Association of       573   WOORI AMERICA BANK
       Philadelphia                             630   WSFS (Wilmington Savings Fund Society), FSB
646   Service 1st Federal Credit Union
458   Sharon Bank
Bank Code   X.                PLATINUM LEADER BANKS

                 The HIGHLIGHTED ELIGIBLE INSTITUTIONS are
Bank Code   Y.   Platinum Leader Banks – Institutions that go above
                 and beyond eligibility requirements to foster the
                 IOLTA Program. These Institutions pay a net yield at
Bank Code   Z.   the higher of 1% or 75 percent of the Federal Funds
                 Target Rate on all PA IOLTA accounts. They are
                 committed to ensuring the success of the IOLTA
                 Program and increased funding for legal aid.

                                   IOLTA EXEMPTION

                 Exemptions are not automatic. If you believe you
                 qualify, you must apply by sending a written request
                 to the IOLTA Board’s executive director: 601
                 Commonwealth Avenue, Suite 2400, P.O. Box 62445,
                 Harrisburg, PA 17106-2445. If you have questions
                 concerning IOLTA or exemptions from IOLTA, please
                 visit their website at www.paiolta.org or call the IOLTA
                 Board at (717) 238-2001 or (888) PAIOLTA.




                                                           January 2022